Citation Nr: 1106736	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
systemic lupus erythematosus (SLE).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1996 to December 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the RO in 
Indianapolis, Indiana, which granted service connection for SLE 
and assigned an initial 10 percent evaluation for this 
disability.  

During the pendency of the appeal, an increased evaluation from 
10 percent to 20 percent was granted for SLE by an August 2009 
rating decision, effective on the date of service connection.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that, on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has filed 
a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional development.  

The Veteran's systemic lupus erythematosus (SLE) is rated under 
Diagnostic Code (DC) 6350.  Under this Code, SLE warrants a 10 
percent disability rating where there are exacerbations once or 
twice per year or if the condition was symptomatic during the 
past two years.  38 C.F.R. § 4.88b, DC 6350 (2010).  A 60 percent 
disability rating is warranted where there are exacerbations 
lasting a week or more, two or three times per year.  Id.  A 100 
percent disability rating is warranted where the condition is 
acute, with frequent exacerbations, producing severe impairments 
of health.  Id.  A Note following this diagnostic code states 
that this condition may be evaluated either by combining the 
evaluations for residuals under the appropriate system, or by 
evaluating under DC 6350, whichever method results in a higher 
evaluation.  Id.  

The Veteran's VA treatment records indicate that her 
service-connected SLE is productive of a variety of complaints, 
including widespread rash with scarring and hair loss, joint pain 
and swelling in the extremities, oral ulcers, photosensitivity, 
Raynaud's phenomenon, secondary Sjogren's syndrome, and Kikuchi's 
lymphadenopathy.  The Veteran's VA examinations in 2005 and 2009 
have evaluated skin, joint, and neurological functioning, but 
these appear to have been in between exacerbations.  The Veteran 
submitted color photographs showing extensive rashes on both 
arms.  Yet on VA examination in 2009, the Veteran was noted to 
have no rashes, and no evaluation of the disorder during an 
active phase was made.  Further, the symptoms of Raynaud's 
phenomenon do not appear to have been evaluated during an active 
period either.  Where a disease consists of active and inactive 
stages during which the condition improves, the VA must provide 
for the conduct of an adequate examination during the active 
stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  This is particularly true as skin disorders are 
frequently rated based on the extent of involvement, which was 
not measured at the 2009 VA examination.  The Board finds that an 
additional evaluation would be helpful in resolving these issues 
raised by the instant appeal.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, to the extent possible, the Veteran should be 
scheduled for an examination during an active phase of her 
disability.  In Ardison, the Court stressed the importance of 
scheduling this VA examination during an "active" (as opposed 
to "inactive") stage of the disease, i.e., during an outbreak, 
since skin disorders often are cyclical in manifestation and 
subject to remission and recurrence.  See also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the 
frequency and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").

Moreover, the Board observes that the Veteran has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through August 2009.  To correctly assess 
the Veteran's current disability, all records of treatment from 
August 2009 to the present must be considered.  Therefore, those 
records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims 
folder, copies of VA medical records for SLE 
treatment that the Veteran has received since 
August 2009.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.  

2.  Then, schedule the Veteran for a VA 
examination to determine the current nature 
and severity of her SLE.  Sufficient 
evaluations should be scheduled to evaluate 
the frequency of the Veteran's SLE 
exacerbations as well as her widespread rash 
with scarring and hair loss, joint pain and 
swelling in the extremities, oral ulcers, 
photosensitivity, Raynaud's phenomenon, 
secondary Sjogren's syndrome, and Kikuchi's 
lymphadenopathy symptomatology.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should discuss the frequency 
(and extent) of SLE exacerbations that the 
Veteran has experienced in the past year and 
which this disorder has resulted in severe 
impairment of the Veteran's health.  In 
addition, the examiner should provide 
specific findings as to the range of motion 
for the involved joints, a calculation of 
involved skin during outbreaks of rash, the 
presence (including extent) of any oral 
ulcers, the frequency and extent of Raynaud's 
phenomenon symptoms, and any Sjogren's or 
lymphadenopathy symptoms which may be 
present.  If the Veteran's SLE is not in an 
active phase, then estimations of the 
symptoms during an active phase should be 
made.  

3.  The RO should then readjudicate the claim 
on the merits.  The RO should provide 
specific consideration of the ratings 
provisions for Raynaud's phenomenon (DC 
7117), applicable joint range of motion 
(38 C.F.R. § 4.71a), applicable skin ratings 
(38 C.F.R. § 4.118), and any other DC deemed 
relevant.  If the benefits sought are not 
granted, the Veteran and her representative 
should be furnished a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


